EXAMINER’S AMENDMENT
NOTE: This notice does not set nor reset the time period for paying the issue fee.
The examiner’s amendment of 30 November 2020 and changes therein remain in force except where further amended below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment was telephonically approved by Daniel Landau on 25 February 2021.

Additional Description
A typo in the word “dot[t]ed” has been corrected. The new paragraph between the figure descriptions and the transitional statement has been amended to read:
-- The dashed broken line perimeter is included for the purpose of illustrating a computer screen and forms no part of the claimed design. The dashed and square-dotted broken line indicia is included for the purpose of illustrating an animated graphical user interface and forms no part of the claimed design. 
The dashed hatching, dotted hatching, and tonal shading are included for the purpose of illustrating a contrast in appearance that forms a part of the claimed design. –

Conclusion
This application is in condition for allowance. This notice does not set nor reset the time period for paying the issue fee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK REICKEL whose telephone number is (571)272-7708.  The examiner can normally be reached on 9:00a - 5:00p ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA FOX can be reached on (571)272-4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACK REICKEL/
Examiner, Art Unit 2914